      Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 1 of 8



                          The Law Office of James M. Branden
                              551 Fifth Avenue, Suite 422
                              New York, New York 10176
                                  Tel. 212-286-0173
                                   Fax 212-286-0495




                                      March 10, 2021



Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                Re:   United States v. Selbourne Waite
                      Cr. Docket No. 07-03 (LAP)

Dear Judge Preska:

    I represent Mr. Waite and submit this letter-motion                for
compassionate release pursuant to 18 U.S.C. §3582 (c) (1) (A).


                        STATEMENT OF THE CASE

     Prior to trial, Mr. Waite was offered a guilty plea that would
have resulted in a total term of imprisonment of twenty-five years.
It required, however, that he plead guilty to the murder of Bunny
Campbell.   See count one, racketeering, RA 3; count five, violent
crime in aid of racketeering.     Because Mr. Waite did not commit
that crime, he refused the plea offer. At trial, he was acquitted
of offenses related to Bunny Campbell.    PSR at 11, ~39.

     He   was,  however,       convicted  of  offenses   related  to
racketeering, narcotics,     robbery, and use of a firearm. 1 He was



      Relevant here, the jury found that Mr. Waite conspired to
possess, and to possess with intent to distribute, narcotics, in
violation of 21 U.S.C. §§846, 841 (b) (1) (A) (count 7).   It also
found that during the conspiracy, he used a firearm (count 20). In
addition, it found that he committed four robberies of suspected
narcotics dealers on the following dates: October 4, 2004 (count 12
- attempt), January 1, 2005 (count 13), March 24, 2005 (count 14),
and June 9, 2005 (count 18 - attempt).       It further found that
during three of these robberies (October 4, 2004 (count 25), March
24, 2005 (count 27) and June 9, 2005 (count 32)) he discharged a
         Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 2 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 2


originally sentenced in 2011 to 125 years' imprisonment (Hon.
Barbara S. Jones presiding). Following a retroactive change in the
law, Your Honor resentenced him on March 1, 2018, to 115 years'
imprisonment,   the statutory mandatory minimum based on the
narcotics offense, which then provided a ten, not twenty, year
minimum, and five firearm offenses in violation of 18 U.S.C. §924©,
carrying a one hundred and five year minimum, consecutive to the
drug count.

     The First Step Act and United States v. Davis, 139 S.Ct. 2319
     (2019)

      Following the resentencing, two important events transpired.
First, in December 2018, Congress enacted the First Step Act (FSA),
which among other things, amended §924© to disallow "stacking" of
consecutive terms of twenty-five years' imprisonment at the same
sentencing proceeding.    As such, under the FSA, the statutory
mandatory minimum term of imprisonment for Mr. Waite would be
fifty-two years, 2 as opposed to one hundred and fifteen years.
Second, in June 2019, United States v. Davis, 139 S.Ct. 2319 (2019)
was decided, invalidating the residual clause of the statutory
definition of a "crime of violence."       Since then, the Second
Circuit has determined that a conspiracy to commit Hobbs Act
robbery is not a crime of violence. See United States v. Barrett,
937 F.3d 126, 128 (2d Cir. 2019).       Pending before the Second
Circuit are cases questioning whether an attempt to commit Hobbs
Act robbery or aiding and abetting a Hobbs Act robbery are crimes
of violence.      Mr. Waite has argued on appeal of the 2018
resentencing that his Hobbs Act related robberies, all of which are
attempts or involved accomplice liability, are not crimes of
violence.   Should the Second Circuit agree, only one of the §924©
counts will survive (as it is linked to the narcotics offense, not


firearm and in the fourth (January 31, 2005            (count 26)), he or a
co-conspirator brandished a firearm.
     2

      The narcotics conspiracy (count 7) carries a ten year minimum,
use of a firearm during that conspiracy (count 20) requires a
consecutive five years, the discharge of a firearm during three
robberies    (counts  2 5,  27  and 32)    requires,   collectively,
consecutive thirty years, and the brandishing of a firearm during
the fourth robbery tacks on another seven years for a total of
fifty-two years.
         Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 3 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 3


a Hobbs Act robbery offense), and the mandatory minimum term of
imprisonment will be fifteen years not one hundred and fifteen
years. 3

     Mr. Waite is 41 years old.    He is a life-long sufferer of
asthma, which required hospitalization as a child.      While his
condition has improved over time, he still requires a steroid
inhaler at times.     PSR 31, ~215.     He is imprisoned at FCI
Cumberland in Cumberland, Maryland. As of March 1, 2021, FCI has
no present inmate Covid-19 infection though six staff members are
positive. 383 inmates and 45 staff members have been infected and
recovered. Mr. Waite has not yet contracted the virus. While in
federal custody he has received his GED. 4


                                   ARGUMENT

     The Compassionate Release Statute

     A court may not modify a term of imprisonment once it has been
imposed except pursuant to statute. Until recently, a court could
not modify a defendant's duly-imposed sentence on compassionate
release grounds unless it received a motion from the Bureau of
Prisons asking that the court consider such modification.      USSG
§lBl.13, Reduction in Term of Imprisonment under 18 U.S.C.
§3582 (c) (1) (A) (Policy Statement) (Effective November 1, 2006;
amend. effective November 1, 2007; November 1, 2010; November 1,
2016; November 1, 2018).     In December 2018, as part of the First
Step Act, Congress altered the rule.     A court may now consider a



     Rule 37 of the Federal Rules of Criminal Procedure provides:
(a) Relief Pending Appeal.  If a timely motion is made for relief
that the court lacks authority to grant because of an appeal that
has been docketed and is pending, the court may .       (3) state
either that it would grant the motion if the court of appeals
remands for that purpose or that the motion raises a substantial
issue. Mr. Waite here seeks such an indicative ruling.
     4

     I received a telephone call from Mr. Waite yesterday.     He
informed me that he is forwarding prison records as to his health
and education/work history. I plan to supplement this motion with
those records once received.
      Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 4 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 4


motion for compassionate release made by a defendant who has
exhausted his administrative remedies by petitioning the Director
of the BOP to make such a motion, assuming the Director fails to
act on the inmate's request within thirty days:

           [T]he court,            upon motion of the
           defendant after the defendant has       fully
           exhausted all administrative rights to appeal
           a failure of the Bureau of Prisons to bring a
           motion on the defendant's behalf or the lapse
           of 30 days from the receipt of such a request
           by the warden of the defendant's facility,
           whichever is earlier, may reduce the term of
           imprisonment        18 U.S.C. §3582(c) (1) (A)
            (emphasis added).

     The   court may modify    a   sentence   on   compassionate   release
grounds:

           after considering the factors set forth in
           section 3553 (a) to the extent that they are
           applicable,   if   it  finds  that
           extraordinary and compelling reasons warrant
           such a reduction .

     In United States v. Brooker, 976 F.3d 228 (2d Cir. 2020), the
Second Circuit held that district judges have "wide latitude" and
that a "district court's discretion in this area - as in all
sentencing matters - is broad."     Id. at 237.   There is but one
limitation: rehabilitation alone is insufficient. Id. at 238. The
Second Circuit held that the First Step Act "freed district courts
to consider the full slate of extraordinary and compelling reasons
that an imprisoned person might" cite, and nothing "in the now-
outdated version of Guideline §lBl.13 limits the district court's
discretion." Id. at 237; see, also, United States v. Jones, 2020
WL 6817488, __ F.3d __ (6th Cir. Nov. 20) (joining Second Circuit
in concluding that USSG §lBl. 13 is inapplicable to motion for
compassionate release filed by inmates).    In other words, courts
now have broad authority to determine what is and is not
extraordinary and compelling, and in turn, to reduce sentences like
         Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 5 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 5


Mr. Waite's. 5

     Extraordinary and Compelling Reasons Exist

     The FSA has created a sea change in §924(c) law and, coupled
with the brutal impact of the original sentences,           it has
resoundingly amounted to extraordinary and compelling circumstances
warranting a reduction in sentence under the compassionate release
statute.    See, ~' United States v. Reid, 05 Cr. 596 (ARR)
(E.D.N.Y. Mar. 5, 2021), Docket Entry 179; United States v. Haynes,
456 F.Supp.3d 496 (E.D.N.Y. 2020); United States v. Anglin, 98-CR-
1124 (ERK), Order adopting ECF Dkt. No. 193 (E.D.N.Y. Nov. 18,
2020); United States v. O'Bryan, 2020 WL 869475 (D. Kan. Feb. 21,
2020); United States v. Maumau, 2020 WL 806121 (D. Utah Feb. 18,
2020); United States v. Jones, 2020 WL 5359636 (N.D. Cal. Aug. 27,
2020); United States v. Turner, 2020 WL 5016880 (D. Kan. Aug. 25,
2020); United States v. Franklin, 2020 WL 4736862 (D. Kan. Aug. 14,
2020); United States v. Pham, 2020 WL 4735266 (D. Kan. Aug. 14,
2020); United States v. Baker, 2020 WL 4696594 (E.D. Mich. Aug. 13,
2020); United States v. Pollard, 2020 WL 4674126 (E.D.Pa. Aug. 12,
2020); United States v. Brown, 2020 WL 4569289 (E.D. Wis. Aug. 7,
2020); United States v. Toles, 2020 WL 4530481 (D. Kan. Aug. 6,
2020); United States v. Clausen, 2020 WL 4260795 (E.D. Pa. July 24,
2020); United States v. Stewart, 2020 WL 4260637 (D. Kan. July 24,
2020); United States v. Ford, 2020 WL 4207092 (E.D. Mich. July 22,
2020); Bellamy v. United States, 2020 WL 4208446 (E.D. Va. July 22,
2020); United States v. Graham, 2020 WL 4344840 (D. Kan. July 20,
2020); United States v. Adeyemi, 470 F.Supp.3d 489 (E.D. Pa. 2020);
United States v. Wise, 2020 WL 4251007 (N.D. Ohio June 25, 2020);
United States v. Quinn, 2020 WL 3275736 (N.D. Cal. June 17, 2020);
United States v. Joseph, 2020 WL 3160172 (N.D. Cal. June 8, 2020);
United States v. Lott, 2020 WL 3058093 (S.D. Cal. June 8, 2020);
United States v. McClellan, 2020 WL 293358 (N. D. Ohio June 3,
2020); McCoy v. United States, 2020 WL 2738225 (E.D. Va. May 26,
2020); United States v. Littrell, 461 F.Supp.3d 899 (E.D. Mo.
2020); United States v. Scott, 2020 WL 2467425 (D. Md. May 13,

     5

     During yesterday's telephone conference with Mr. Waite, he
also informed that he filed a request for compassionate release
along the lines presented here and that request was denied.    I
asked him to forward a copy of the relevant paperwork evidencing
exhaustion and he said that he would try to do so.      Should I
receive it, I will supplement the record.
      Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 6 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 6


2020); United States v. Arey, 461 F.Supp.3d (W.D. Va. 2020); United
States v. Bryant, 2020 WL 2085471 (D. Md. April 30, 3030); United
States v. Brown, 457 F.Supp.3d 691, 694 (S.D. Iowa 2020); United
States v. Marks, 455 F.Supp.3d 17 (W.D.N.Y. 2020); Carter v. United
States, 2020 WL 1914766 (D. Md. Apr. 17, 2020); United States v.
McPherson, 454 F.Supp.3d 1049 (W.D. Wash. 2020); United States v.
Wade, 2020 WL 1864906 (C.D. Cal. Apr. 13, 2020); United States v.
Decator, 452 F.Supp.3d 320, 322 (D. Md. 2020); United States v.
Pitts, 2020 WL 1676365 (W.D. Va. Apr. 6, 2020); United States v.
Redd, 444 F.Supp. 3d 717 (E.D. Va. 2020); Brown v. United States,
2020 WL 1248960 (D. Md. Mar. 16, 2020); United States v. Young, 458
F.Supp.3d 838 (M.D. Tenn. 2020); Jones v. United States, 431
F.Supp. 3d 740 (E.D. Va. 2020); Wright v. United States, 425
F.Supp.3d 588 (E.D. Va. 2019); United States v. Urkevich, 2019 WL
6037391 (D. Neb. Nov. 14, 2019); United States v. Jackson, 2019 WL
6245759 (S.D. W.V. Nov. 21, 2019); United States v. Cantu, 423
F.Supp.3d 345 (S.D. Tex. 2019). Nine of these courts have granted
relief, unlike that requested here, on the basis of §924© stacking
alone.   See Turner, supra; Franklin, supra; Morris, supra; Pham,
supra; Toles, supra; Graham, supra; O' Bryan, supra; Urkevich,
supra; Cantu, supra.

     In redressing §924(c), Congress sought to avoid the insane and
brutal sentences routinely handed out across the country and to Mr.
Waite.  He, too, should now benefit from the ameliorative notions
behind the amendment.

     Mr. Waite also suffers from asthma, which potentially exposes
him to the risk of suffering severe illness from Covid-19. See CDC
Report, People with Moderate to Severe Asthma, updated Jan. 20,
2021. Indeed, Covid-19, which is especially virulent in congregant
settings such as prison, can affect the nose, throat and lungs and
cause an asthma attack and possibly lead to pneumonia and acute
respiratory disease.   Id.

     In combination, these circumstances are extraordinary and
compelling and suggest that Mr. Waite should be released forthwith.
See, ~' United States v. Adeyemi, 470 F.Supp.3d 489 (E.D. Pa.
2020) (in combination, life-long asthma condition and imposition of
now-defunct   25-year   consecutive  terms   for   §924 (c) offense
constituted extraordinary and compelling reason for compassionate
release).
      Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 7 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 7


     The §3553(a) Factors Favor a Sentence Reduction

     Pursuant to 18 U.S.C. §3553(a) (2), this Court is required to
"impose a sentence sufficient, but not greater than necessary" to
comply with generally recognized purposes of sentencing, including
the need:

          A)    to   reflect  the  seriousness   of  the
                offense, to promote respect for the law,
                and to provide just punishment for the
                offense;

          B)    to afford adequate deterrence to criminal
                conduct;

          C)    to protect the public from further crimes
                of the defendant; and

          D)    to provide the defendant with needed
                education or vocational training, medical
                care, or other correctional treatment in
                the most effective manner.

Among other things, the sentencing court is also required to
consider: the nature and circumstances of the offense and the
history and characteristics of the defendant.       18 U.S.C.
§3553 (a) (1).

     To be sure, the offenses at issue are serious but it should be
noted that unlike his co-defendants Mr. Waite was not convicted of
murder in aid of racketeering.      As noted above, while he was
charged with one such count, the jury acquitted him.     Reduced to
its essence, the remaining charges all pertain to armed robberies
of drug dealers. For that, the term of 15 years already served by
Mr. Waite alone seems sufficient.   In this regard, it also merits
noting that Mr. Waite has a limited prior record and is in criminal
history category I.  It also merits noting that Mr. Waite has been
a model prisoner who has achieved his GED in prison.     That is to
say, he has served his time to date productively even despite a
sentence that seemed certain to require the rest of his life in
prison.

     Time served adequately reflects the seriousness               of the
offenses and provides just punishment.  It will also               provide
      Case 1:07-cr-00003-LAP Document 895 Filed 03/10/21 Page 8 of 8



Hon. Loretta A. Preska
United States District Judge
March 10, 2021
Page 8


general and specific deterrence. As to the latter, Mr. Waite, now
41, has been "out of circulation" for fifteen years and the balance
of his Crew will remain incarcerated for life.           Under the
circumstances, it seems highly unlikely he would be able to revive
the demanding criminal activity of his past.

     On balance, the §3553(a) factors are overwhelmingly consistent
with Mr. Waite's release at this time. At worst, Mr. Waite should
receive a reduction of his sentence to account for the FSA
amendment to §924(c), which would now reduce his term to fifty-two
years plus further reduction based on the more arduous term of
imprisonment he has served based on Covid-19 constraints, including
but not limited to lockdowns, quarantines, and stifling ambient
anxiety among inmates and staff alike. In these regards, the Court
should also consider the 25-year term Mr. Waite appropriately
refused because, as the jury concluded, he was not responsible for
Bunny Campbell's murder.

     Mr. Waite Poses      No   Danger   that   Cannot   Be   Mitigated   by
     Supervision

     For all of the reasons stated above concerning his positive
prison record and established rehabilitation Mr. Waite poses no
danger to the community. To the extent there is even the slightest
concern, the Probation Department should be able to assist him in
finding employment and remaining law-abiding while on supervision.


                               CONCLUSION

     For all of the foregoing reasons, Mr. Waite should                  be
compassionately released, or in the alternative, the term                of
imprisonment should be markedly reduced.


                                  Respectfully submitted,



                                        s M. Branden
